      Case 3:19-cv-00175 Document 20 Filed on 05/05/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 05, 2020
                           UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

BRADLEY THOMAS BOONE,                      §
                                           §
              Plaintiff.                   §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:19-CV-00175
                                           §
ANDREW SAUL, COMMISSIONER                  §
OF THE SOCIAL SECURITY                     §
ADMINISTRATION,                            §
                                           §
       Defendant.                          §

                    ORDER ADOPTING MAGISTRATE JUDGE’S
                    MEMORANDUM AND RECOMMENDATION

       On August 30, 2019, this case was referred to United States Magistrate Judge

Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). Dkt. 10. On April 17, 2020,

Judge Edison filed a Memorandum and Recommendation (Dkt. 19), recommending that

Plaintiff’s Motion for Summary Judgment (Dkt. 16) be GRANTED, the Commissioner’s

Motion for Summary Judgment (Dkt. 17) be DENIED, the decision of the Administrative

Law Judge (“ALJ”) be REVERSED, and the case be REMANDED to the Commissioner

for reconsideration.

       No objections to the Memorandum and Recommendation have been filed.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error on

the face of the record. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(3).
     Case 3:19-cv-00175 Document 20 Filed on 05/05/20 in TXSD Page 2 of 2



      Based on the pleadings, the record, and the applicable law, the Court finds that there

is no plain error apparent from the face of the record. Accordingly, it is hereby ORDERED

and ADJUDGED that:

      (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 19) is
             APPROVED and ADOPTED in its entirety as the holding of the Court;

      (2)    Plaintiff’s Motion for Summary Judgment (Dkt. 16) is GRANTED;

      (3)    Commissioner’s Motion for Summary Judgment (Dkt. 17) is DENIED;

      (4)    The ALJ’s decision is REVERSED; and

      (5)    The matter is REMANDED to the Commissioner for reconsideration
             consistent with this opinion.

      It is so ORDERED.

             SIGNED on Galveston Island this 5th day of May, 2020.




                                         ______________________________________
                                                JEFFREY VINCENT BROWN
                                             UNITED STATES DISTRICT JUDGE




                                            2
